PER CURIAM.
The appellant pleaded guilty to the crime of uttering a worthless check. He was so adjudged and was sentenced to imprisonment for three years with credit for certain jail time served. Several months thereafter he moved under Rule 3.850 CrPR, 33 F.S.A., for vacation of the judgment and sentence and to be permitted to withdraw his plea of guilty and plead not *513guilty. The motion was denied and the defendant appealed.
We find no merit in the appeal. Full and adequate inquiry was made by the court at the time of the entry of the plea, sufficient to disclose on the record that the same was knowingly and voluntarily made.
Affirmed.